It was error to charge the jury that the plaintiff was entitled to recover. Whether he was or not, depended upon whether he had broken the covenants contained in the lease upon which breaches had been assigned; and that was to be determined from the evidence by the jury, under proper instructions as to the law of the case. By its course, the Court took from the jury the principal issue of fact in the case, leaving to them only the labor of assessing the damages. It was charging the jury in respect to matters of fact in the sense of the constitutional prohibition; (Const., Art. VI, Sec. 17; Miller v. Stewart,24 Cal. 504; People v. King, 27 Cal. 513;) but in view, as we shall presently see, of the very clear case made by the plaintiff, we think that a verdict for the defendant would have been contrary to the evidence, and that therefore the error would be regarded as immaterial.
The other questions made by the case all relate substantially *Page 305 
to the same matter — Whether the third and last count in the complaint contains a cause of action. The matters there stated seem to have constituted the main grounds of the recovery, and the question is whether they amount to a breach of defendant's covenant that the plaintiff should quietly and peaceably enjoy the demised premises for the term specified in the lease.
The lease was for a term of three years, with a privilege of two more in the event the defendant did not dispose of the demised premises before the expiration of the three years. The defendant not having sold the premises at the end of the three years, and the plaintiff having elected to keep them for two years more, the covenant for quiet enjoyment became a covenant for the full term of five years. There is nothing, therefore, in the fact that the breach complained of transpired after the expiration of three years. The defendant was as much bound by his covenant after that time as he was before.
In its terms the covenant is very general, but no set formula is required — any language which expresses the intent to promise a quiet and peaceable enjoyment is sufficient, however brief it may be. (Rawle on Cov. 184.) Whether it is broad enough to include strangers or not is immaterial, for the breach alleged was committed, if at all, by the lessor.
The covenant for quiet enjoyment goes only to the possession, and hence the general rule that there is no breach unless there has been an eviction or an invasion, or disturbance of the possession. (Waldron v. McCarty, 3 Johns. 473; Picket v.Weaver, 5 Johns. 120; Sedgwick v. Hollenback, 7 Johns. 380;Whitbeck v. Cook, 15 Johns. 485; St. John v. Palmer, 5 Hill, 601.) The eviction need not be by legal process. (Greenvault v. Davis, 4 Hill, 644.) Nor need there be a complete ouster or expulsion; and invasion, disturbance or prevention, in whole or in part, will constitute a breach of the covenant. (Platt on Cov. 327.) There must be some act of molestation, affecting, to his prejudice, the possession of the covenantee. Forbidding a tenant of the covenantee to *Page 306 
pay him rent will not amount to a breach, if the tenant, notwithstanding, afterwards pays the rent. (Witchcot v. Nine, 1 Brownl.  Gold. 81.) But suppose the tenant had not paid the rent, but in consequence of the covenantor's prohibition had refused to pay? The case cited certainly implies, very strongly, that it would then have amounted to a breach, and there can be little doubt but that it would have been so declared. An act of molestation, whether committed by the covenantor himself or by another at his command, will alike amount to a breach of the covenant. (Seaman v. Browning, 1 Leon. 157.)
From the third count in the complaint it appears that the defendant had slandered the plaintiff's possession, giving out and pretending publicly that he had no right to the possession of the demised premises, and that he had brought two actions at law to recover the possession of the premises from the plaintiff and his tenants, under the pretence that his lease had expired. That in consequence of these actions brought against himself and his tenants, he had been put to great expense in defending the same, and his tenants had quit the premises, leaving the same vacant, and that he had been unable to rent the same to other parties, by reason of their doubts as to the lawfulness of his possession, caused by the acts of the defendant, in bringing said suits and publicly declaring that the possession of the plaintiff was unlawful and that he had no legal right to let the premises. Was this a breach of his covenant within the rule already stated and the cases which we have cited? That it was, does not admit of doubt. Those acts, if performed by him, were as much a molestation, disturbance and invasion of the plaintiff's possession as a taking by the shoulders and a forcible eviction of the plaintiff's tenants would have been. The character of the act must be determined by the results which follow it, and in view of the results which are alleged to have followed the acts of the defendant, there can be no question that he disturbed and interrupted the possession of the plaintiff to his injury, which is precisely what he had *Page 307 
covenanted not to do. The entry upon the roof of the building and converting it into a washhouse, or a place for drying clothes, which is assigned as a breach of the covenant for quiet enjoyment in the second count in the complaint, and which was beyond all question a breach of the covenant, for the defendant had no more right to enter upon the roof, or to authorize another to do so, than he had to enter upon the floors of the building and make a washhouse of them, was not so fatal to the enjoyment of the plaintiff as the acts complained of in the third count, and which are the subject of debate. The matters set out in the third count are the most effectual and damaging breach of the two.
The costs of the two actions and the plaintiff's counsel fees were properly allowed as part damages. Where a covenantee is evicted by a stranger, holding a paramount title, by judgment of law, the measure of damages includes the expenses of the covenantee in defending the suit, including fees paid to counsel. (Swett v. Patrick, 12 Maine, 9; Pitkin v. Leavitt,13 Vt. 379.) Here the actions did not result in an eviction by a paramount title, for they were brought by the covenantor himself, and did not terminate in an absolute eviction, but they worked a breach of the defendant's covenant, as we have seen, and we are unable, on the score of principle, to distinguish between the cases cited and this.
It follows that the Court did not err in excluding the defendant's testimony, offered for the purpose of showing that he had acted in good faith, and not maliciously, in the measures taken by him to get possession. Concede that he did, as incredible as it may seem; belief in the lawfulness of an act does not shield one from its consequences, if it turns out to be unlawful. Good faith is material on the part of the defendant only where malice is alleged and exemplary damages claimed.
The order denying a new trial is affirmed.
 *Page 438